297 S.W.3d 660 (2009)
Suljo CUSKIC, Appellant,
v.
TRUE MANUFACTURING, Respondent.
No. ED 92944.
Missouri Court of Appeals, Eastern District, Division Four.
November 24, 2009.
Frank J. Niesen, Jr., St. Louis, MO, for Appellant.
Maureen L. Cary, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.


*661 ORDER

PER CURIAM.
Suljo Cuskic appeals from a decision of the Labor and Industrial Relations Commission finding that Claimant failed to prove by a reasonable probability that his employment with True Manufacturing Company was a substantial causative factor in the development of his bilateral rotator cuff tears. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).